Citation Nr: 0824932	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for PTSD.  This case 
was previously before the Board in February 2007, at which 
time it was remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The Board notes that its February 2007 determination also 
denied the veteran's claim for an initial evaluation in 
excess of 10 percent for bilateral hearing loss.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.


FINDING OF FACT

A diagnosis of PTSD which conforms to the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition 
(DSM IV) has not been established.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an October 2002 letter, issued prior to the decision on 
appeal, and in a March 2007 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  In addition, the March 2007 letter advised the appellant 
of the evidence needed to establish a disability rating and 
an effective date.  The case was last readjudicated in April 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
personnel records, VA outpatient treatment records and VA 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

The evidence supporting the veteran's claim includes his 
statements, the service personnel records and some of the 
medical findings.  

In this regard, the Board acknowledges that the personnel 
records establish that the veteran participated in heavy 
bombardment sorties, including the period between November 
1943 and March 1944.  The discharge certificate shows that he 
received the Distinguished Flying Cross.

VA outpatient treatment records disclose that the veteran was 
seen in April 2003 and reported that he flew 33 combat 
missions and considered himself "lucky" to be alive.  He 
recalled many close calls and many engagements with German 
fighters.  It was reported that his sleep was adequate given 
his age and PTSD.  In November 2003, the veteran related that 
he had been a tail gunner on a B17.  He asserted that his 
plane was always shot at when on a mission.  He claimed that 
on one occasion, his parachute got hit by antiaircraft fire, 
and that a hole was ripped in it.  He indicated that the 
parachute was inoperable and he would have had to go down 
with the plane.  Currently, his symptoms included dreaming 
about his missions.  He reported that he had unexpected 
flashbacks and that certain things reminded him of the 
circumstances during the war.

A VA social worker wrote, in a May 2007 statement, that the 
veteran was an active patient with the VA outpatient clinic.  
He indicated that the veteran met all the criteria for PTSD.  
He added that the veteran participated in a VA support group.  
The examiner stated that the veteran struggled to work and 
support his family for many years, while suppressing his PTSD 
symptoms, which included painful memories, intrusive thoughts 
and memories, and hypervigilance.  It was further reported 
that the veteran's symptoms had become more prominent with 
his retirement and deteriorating health condition.  

A September 2007 VA outpatient treatment clinic report notes 
that the veteran had attended a PTSD support group.  The 
diagnosis was PTSD, and a Global Assessment of Functioning 
score of 45 was assigned.

The evidence against the veteran's claim includes the 
findings and conclusions recorded on two VA psychiatric 
examinations.  It was specifically noted on each examination 
that the claims folder was reviewed.  The Board concedes that 
the veteran did experience an in-service stressor.  It is 
significant to point out, however, that the examiner 
concluded after each examination that the veteran did not 
have PTSD.  It was reported during the November 2003 VA 
psychiatric examination that the veteran had an occasional 
nightmare and sad memory of his combat experiences, but that 
other symptoms of PTSD were not present.  Similarly, 
following the most recent VA psychiatric examination, 
conducted in December 2007, there was no Axis I or II 
diagnosis.  The examiner concluded that the findings on the 
examination did not reveal evidence of a diagnosable 
psychiatric disability, specifically to include PTSD.  The 
examiner acknowledged that the veteran had occasional 
nightmares and intrusive thoughts with sadness, but that 
these were neither frequent episodes nor particularly 
disruptive.  He observed that the veteran was not 
hypervigilant and there was no evidence of emotional 
detachment or estrangement from others.  He also noted that 
while the veteran did attend a support group, it appeared 
that this was as much a social event as it was therapeutic 
for the veteran.  

The Board recognizes that there are conflicting opinions of 
record as to whether the veteran has PTSD.  An evaluation of 
the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to 
be attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

In this case, the Board places greater weight on the opinion 
of the VA examiner that was predicated on a complete review 
of the medical records.  This examiner specifically addressed 
the opinions of the social worker as well as the treatment 
notes.  Further, the examiner specifically addressed the DSM-
IV criteria, and explained why such criteria were not met.  
In contrast, the social worker merely rendered a conclusion 
without any findings or rationale.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


